We are asked to certify this case to the Supreme Court because of alleged conflict with the conclusion of the Court of Appeals of the Eighth Appellate District in a case of Kasunic, Admr., v.Euclid East Seventeenth Street Co., reported in 32 O.L.R., 261. While there is some difference in the facts, our conclusions are not in accord. However, as we view it, there are two reasons why the motion should be, and is, denied:
First: We followed the decisions of the Supreme Court cited in the original opinion, and, even if another Court of Appeals does not see fit to follow such decisions, it would be vain to sustain a motion which would require the Supreme Court to restate the law.
Second: Under the concluding sentence of Section 1483, General Code, recognition and sanction are not to be accorded to unofficially reported opinions.